Citation Nr: 0912533	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to service connection for bilateral knee 
disability.




INTRODUCTION

The veteran served on active duty from July 1997 to October 
1999.  This matter comes before the Board on appeal from 
determinations of the San Diego and Los Angeles, California 
Regional Offices. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The AOJ has rejected a medical opinion from a private 
examiner but has provided no alternative or supplemental 
evidence.  We also note that the private medical opinion is 
lacking in supportive evidence, to include radiograph 
reports.  The AOJ has noted that there were some positive in-
service findings.

The information contained in the file is inadequate for 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact Dr. Ong and 
request copies of all pertinent records, 
to include all treatment records 
concerning the knees and radiograph 
reports.  If there are no such records, 
Dr. Ong (or the pertinent medical 
facility) should note such fact.  (The 
submitted records from Kaiser only make 
one notation of chondromalacia.)

2.  The Veteran should be contacted and 
informed that he must submit all 
appropriate documents from Dr. Ong, to 
include the radiograph reports of the 
knees.

3.  The AOJ should schedule the appellant 
for a VA examination.  The examiner should 
confirm or rule out the presence of 
traumatic arthritis.  If the diagnosis of 
traumatic arthritis is not justified, the 
examiner should explain the reasoning 
behind the decision.  The examiner should 
also determine whether there is any 
relationship between a current diagnosis 
and the in-service manifestation.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




